Exhibit 10.21

OPERATING AGREEMENT




This Operating Agreement (this “Agreement”) is dated June 15, 2010 and is
entered into between Hunan Beiwei International Media Consulting Co., Ltd., a
company with limited liability formed under the laws of the People’s Republic of
China (“Party A”), Changsha Beichen Cultural Communications Co., Ltd., a company
with limited liability formed under the laws of the People’s Republic of China
(“Party B”) and each of the shareholders of Party B listed on Appendix 1
(“Shareholders”). Party A, Party B, and Shareholders are collectively referred
to in this Agreement as the “Parties.”

 

RECITALS

 

A.

Party A is company with limited liability formed under the laws of the People’s
Republic of China (“PRC”).

 

B.

Party B is a company with limited liability formed under the laws of the
People’s Republic of China.

 

C.

The Shareholders are shareholders of Party B. Shareholders collectively own over
50% of the equity interests of Party B;

 

D.

Party A has established a business relationship with Party B by entering into
the “Consulting Services Agreement” (hereinafter referred to as the “Services
Agreement”);

 

E.

Pursuant to the above-mentioned agreement between Party A and Party B, Party B
shall pay certain consulting fees to Party A.

 

F.

The Parties are entering into this Agreement define and clarify the relationship
between Party A and Party B, relating to Party B’s operations.

 

NOW THEREFORE, all parties of this Agreement hereby mutually agree as follows:

 

1.

Party A agrees, subject to the satisfaction of the relevant provisions by Party
B herein, as the guarantor for Party B in the contracts, agreements or
transactions in connection with Party B’s operation between Party B and any
other third party, to provide full guarantee for the performance of such
contracts, agreements or transactions by Party B. Party B agrees, as a
counter-guarantee, to pledge all of its assets, including accounts receivable,
to Party A. According to the aforesaid guarantee, Party A wishes to enter into
written guarantee agreements with Party B’s counter-parties thereof to assume
liability as the guarantor when and if needed; therefore, Party B and
Shareholders shall take all necessary actions (including but not limited to
executing and delivering relevant documents and filing of relevant
registrations) to carry out the arrangement of counter-guarantee to Party A.

 

2.

In consideration of the requirement of Article 1 herein and assuring the
performance of the Service Agreement between Party A and Party B and the payment
of the payables accounts by Party B to Party A, Party B together with the
Shareholders hereby jointly agree that Party B shall not conduct any transaction
which may materially affects its assets, obligations, rights or the operations
of Party B (excluding the business contracts, agreements, sell or purchase
assets during Party B’s regular operation and the lien obtained by relevant
counter parties due to such agreements) prior written consent of Party A,
including but not limited to the following:

 

 

2.1

To borrow money from any third party or assume any debt;

 

 

2.2

To sell, license, transfer, or acquire from or to any third party any asset or
right, including but not limited to any intellectual property right;

 

 

2.3

To provide any guarantees to any third parties using its assets or intellectual
property rights;

 

 

2.4

To assign to any third party and of its business agreements.

 

3.

In order to ensure the performance of the Service Agreement between Party A and
Party B and the payment of the various payables by Party B to Party A, Party B
together with the Shareholders hereby jointly agree to accept, from time to
time, advice regarding corporate policy advise provided by Party A in connection
with company’s daily operations, financial management and the employment and
dismissal of the company’s employees.

 





--------------------------------------------------------------------------------




4.

Party B together with the Shareholders hereby jointly agree that the
Shareholders shall appoint the person recommended by Party A as the directors of
Party B, and Party B shall appoint Party A’s senior managers as Party B’s
principal officers, and other senior officers. If any of the above senior
officers leaves or is dismissed by Party A, he or she will lose the
qualification to take any position in Party B and Party B shall appoint other
senior officers of Party A recommended by Party A to take such position. The
person recommended by Party A in accordance with this Article herein should
comply with the stipulation on the qualifications of directors, principal
officers, and other senior officers pursuant to applicable law.




5.

Party B together with the Shareholders hereby jointly agree and confirm that
Party B shall seek the guarantee from Party A first if it needs any guarantee
for its performance of any contract or loan of flow capital in the course of
operation. In such case, Party A shall have the right but not the obligation to
provide the appropriate guarantee to Party B on its own discretion. If Party A
decides not to provide such guarantee, Party A shall issue a written notice to
Party B immediately and Party B shall seek a guarantee from other third party.

 

6.

In the event that any of the agreements between Party A and Party B terminates
or expires, Party A shall have the right but not the obligation to terminate all
agreements between Party A and Party B including but not limited to the Services
Agreement. 

 

7.

Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 

8.

If any clause hereof is judged as invalid or non-enforceable according to
applicable laws, such clause shall be deemed invalid only with respect to the
affected clauses, and without affecting other clauses hereof in any way.

 

9.

Party B shall not assign its rights and obligations under this Agreement to any
third party without the prior written consent of Party A. Party B hereby agrees
that Party A may assign its rights and obligations under this Agreement at its
discretion and such transfer shall only be subject to a written notice sent to
Party B by Party A, and no any further consent from Party B will be required.

 

10.

All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent (except the written consent of the
Shareholders shall not be required) from other parties except under the
following conditions: (a) such documents are known or shall be known by the
public (excluding the receiving party discloses such documents to the public
without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of stock exchange; (c) any documents
required to be disclosed by any party to its legal counsel or financial
consultant for the purpose of the transaction of this Agreement by any party,
and such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such party and such
party shall assume the liabilities for its breach of contract pursuant to this
Agreement. This Article shall survive termination of this Agreement.

 

11.

This Agreement shall be governed by and construed in accordance with the laws of
the PRC and the laws of the State of New York.




12.

Any disputes arising from and related to this Agreement shall be settled by both
parties through bona fide negotiations. If a dispute cannot be resolved through
bona fide negotiations within ninety (90) days, parties hereby elect to have the
United States District Court for the Southern District of New York to retain
jurisdiction. 

 

13.

This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.

 

14.

Notwithstanding Article 13 hereof, the parties confirm that this Agreement shall
constitute the entire agreement of the Parties with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
and written agreements and understandings.

 

15.

The term of this agreement is ten (10) years unless early termination occurs in
accordance with relevant provisions herein or in any other relevant agreements
reached by all parties. This Agreement may be extended only upon Party A’s
written confirmation prior to the expiration of this Agreement and the extended
term shall be determined by the Parties hereto through mutual consultation.
During the aforesaid term, if Party A or Party B is terminated at expiration of
the operation term (including any extension of such term) or by any other
reason, this Agreement shall be terminated upon such termination of such party,
unless such party has already assigned its rights and obligations in accordance
with Article 9 hereof.

 





--------------------------------------------------------------------------------




16.

This Agreement shall be terminated on the expiration date unless it is renewed
in accordance with the relevant provision herein. During the valid term of this
Agreement, Party B shall not terminate this Agreement. Notwithstanding the above
stipulation, Party A shall have the right to terminate this Agreement at any
time by issuing a thirty (30) days prior written notice to Party B.

 

17.

This Agreement has been executed in duplicate originals, each Party has received
one (1) duplicate original, and all originals shall be equally valid.

 




IN WITNESS WHEREOF each party hereto has caused this Agreement duly executed by
itself or a duly authorized representative on its behalf as of the date first
written above.







PARTY A:




Authorized Signing Officer:







/s/ Jun Liang

____________________________

Jun Liang




Hunan Beiwei International Media Consulting Co., Ltd.,







PARTY B:




Authorized Signing Officer:







/s/ Guolin Yang

____________________________

Guolin Yang




Changsha Beichen Cultural Communications Co., Ltd.




 

 

SHAREHOLDERS










/s/ Guolin Yang

____________________________

Guolin Yang










/s/ Xingguo Liao

____________________________

Xingguo Liao (Signed by Guolin Yang with duly executed Power of Attorney)






